No. 12164

           I N THE SUPREME COURT O THE STATE O M N A A
                                  F           F OTN

                                           1972



KATHLEEN A. HECK CALKINS, i n d i v i d u a l l y
and a s Guardian Ad Litem o f DEBRA HECK,
SALLY HECK, LAURA HECK and EDWARD HECK,
Minors,

                              Plaintiff         and A p p e l l a n t   ,


OXBO?? RANCH, INC., a Montana C o r p o r a t i o n ,
d / b / a GILLIS AVIATION,

                              Defendants and Respondents.



Appeal from:      D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                  Honorable C . B. Sande, Judge p r e s i d i n g .

Counsel o f Record:

         For Appellants :

              W a l t e r H. B i t h e l l a r g u e d , B o i s e , Idaho.
              Howard I, Manweiler a r g u e d , B o i s e , Idaho.
              J o n e s , Olsen and C h r i s t e n s e n , B i l l i n g s , Montana.
              Webb and Tway, B o i s e , Idaho.

         For Respondents :

              Anderson, Symmes, F o r b e s , P e e t e & Brown, B i l l i n g s ,
               Montana,
              John L. H i l t s argued, B i l l i n g s , Montana.



                                                   Submitted:           March 1 6 , 1972



Filed:     AYFi   iJ   1972
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.


           This i s an a p p e a l from a summary judgment f o r defendant

i n a wrongful d e a t h a c t i o n .        The judgment was e n t e r e d upon t h e

g r a n t i n g of a motion f o r summary judgment by t h e d i s t r i c t c o u r t

of t h e t h i r t e e n t h j u d i c i a l d i s t r i c t , Yellowstone County, Judge

Charles B. Sande p r e s i d i n g .

           The a c t i o n was brought by Kathleen A . Heck Calkins a s

t h e s u r v i v i n g spouse of Donald E. Heck, deceased, and t h e n a t u r a l

mother and guardian ad l i t e m o f Debra, S a l l y , Laura and Edward

Heck, who a r e minor c h i l d r e n of t h e marriage of Kathleen A . Heck

Calkins and Donald E. Heck, deceased.

           P l a i n t i f f , i n d i v i d u a l l y and a s guardian ad l i t e m , i n s t i t u t e d

a c t i o n a g a i n s t defendant a l l e g i n g t h a t defendant f u r n i s h e d t o

Dow, Inc. a l i c e n s e d commercial p i l o t by t h e name of Andrew

Deichel,      "* * * an       employee, s e r v a n t , and a g e n t of s a i d Defendant

***      t o s a f e l y c a r r y t h e s a i d Donald E. Heck, a s a passenger

from B i l l i n g s , Montana t o Eugene, Oregon."                    It was t h e conten-

t i o n of p l a i n t i f f t h a t t h e p i l o t was a c t i n g w i t h i n t h e c o u r s e

and scope o f h i s employment; t h a t he was a n agent of defendant

a t t h e time of t h e a c c i d e n t ; and t h a t he was n e g l i g e n t .

           Defendant i s Oxbow Ranch, I n c .              ,   a Montana c o r p o r a t i o n ,

doing business a s G i l l i s Aviation.

           On A p r i l 4 , 1968, Donald E. Heck was k i l l e d w h i l e a

passenger i n an a i r c r a f t owned by h i s employer, Dow, I n c . , a

Wyoming corpora t i o n , w i t h c o r p o r a t e h e a d q u a r t e r s l o c a t e d a t

B i l l i n g s , Montana.     The c r a s h of t h e a i r p l a n e occurred i n Oregon,

w h i l e M r . Heck was on a business t r i p originating i n B i l l i n g s
e n r o u t e t o Eugene, Oregon.            Also k i l l e d were t h e p i l o t , D e i c h e l ,

and Donald A . Dow, p r e s i d e n t of Dow, Inc. owner of t h e a i r p l a n e

and on whose business t h e t r i p was taken.

           Defendant moved f o r summary judgment on t h e b a s i s of t h e

d e p o s i t i o n s i n t h i s a c t i o n pursuant t o Rule 56, M.R.Civ.P.,                  on t h e

grounds t h a t t h e p i l o t , D e i c h e l , was n e i t h e r a n a c t u a l nor a n

o s t e n s i b l e a g e n t of t h e defendant and t h a t t h e r e was no r a t i f i c a -

t i o n of any of t h e a c t s of t h e p i l r t on t h e p a r t of t h e d e f e n d a n t ,

such t h a t t h e d q c t r i n e of respond&it s u p e r i o r d i d n o t apply a s t o

t h e defendant and t h a t t h e r e f o r e no l i a b i l i t y could be p r e d i c a t e d

upon any agency r e l a t i o n s h i p o f t h e defendant.

           The i s s u e i s whether t h e r e i s any evidence tending t o

e s t a b l i s h an agency r e l a t i o n s h i p implied o r o s t e n s i b l e , upon t h e

d o c t r i n e of respondea t s u p e r i o r .      While t h e a p p e l l a n t ' s b r i e f

i n c l u d e s " a c t u a l r t agency i n i t s s t a t e m e n t of t h e i s s u e , i t i s

conceded t h a t t h e r e i s no proof of a c t u a l agency.

           F i r s t , a p p e l l a n t urges t h a t where an a p p e a l i s taken

from t h e g r a n t i n g of a summary judgment t h i s Court w i l l review

t h e testimony i n t h e most f a v o r a b l e a s p e c t i t w i l l bear i n

s u p p o r t of a p l a i n t i f f ' s c l a i m of t h e r i g h t t o p r e s e n t t h e m e r i t s

of h i s c a s e t o t h e f a c t f i n d e r .     Mally v. Asanovich, 149 Mont. 99,

423 P.2d 294; Knowlton v. Sandaker, 150 Mont. 438, 436 P.2d 98.

           I n d i s c u s s i n g a motion f o r summary judgment i n G a l l a t i n

T r . & Sav. Bk. v. Henke, 154 Mont. 170, 1 7 2 , 461 P.2d 448, t h i s

Court c i t i n g from Silloway v. Jorgenson, 146 Mont. 307, 406 P.2d

167, s a i d :
            "I*   **       t h e p a r t y opposing motion [ f o r summary
            judgment] must p r e s e n t f a c t s i n proper form                  ---
            conclusions of law w i l l n o t s u f f i c e ; and t h e
            opposing p a r t y ' s f a c t s must be m a t e r i a l and of a
            substantive nature, not fanciful, frivolous,
            gauzy, nor merely s u s p i c i o n s . ' 6 ~ o o r Ies F e d e r a l
            P r a c t i c e 2d, 5 5 6 . 1 5 [ 3 ] , pp. 2346,2347; Hager v.
            Tandy, 146 Mont. 531, 410 P.2d 447."

            I n t h e i n s t a n t c a s e most of t h e p a r t i e s t o t h e a r r a n g e -

ment of t h e f l i g h t a r e dead.            This p r e s e n t s t o t h e s u r v i v i n g

spouse a d i f f i c u l t proof problem.                But, proof of a n a c t u a l o r

o s t e n s i b l e agency may be i n t h e form of c i r c u m s t a n t i a l proof a s

w e l l a s d i r e c t proof.        I n Freeman v. Withers, 1.04 Mont. 166, 172,

65 P.2d 601, t h i s Court s a i d :

           "It [agency] may be implied from conduct and from
           a l l t h e f a c t s and circumstances i n t h e c a s e                ***
           and may be shown by c i r c u m s t a n t i a l evidence."

Also, i n Hamilton v. Lion Head S k i L i f t , I n c . , 139 Mont. 335,

340, 363 P.2d 716, t h i s Court s a i d :

           "!* * *  agency i s a m a t t e r , n o t t o be presumed,
           but t o be proven, and t h e burden of proving i t
           must be borne by t h e p a r t y who a s s e r t s i t . "'

           Before proceeding t o a n a n a l y s i s of t h e f a c t s , we s h a l l

b r i e f l y s e t f o r t h p r o v i s i o n s p e r t a i n i n g t o agency.    Sections

2-104, 2-105, 2-106, and 2-124, R.C.M.                          1947, d e f i n e a c t u a l and

o s t e n s i b l e agency.      S e c t i o n 2-106 s t a t e s t h a t a n agency i s

o s t e n s i b l e when t h e p r i n c i p a l i n t e n t i o n a l l y , o r by want of

o r d i n a r y c a r e , causes o r a l l o w s a t h i r d person t o b e l i e v e an-

o t h e r t o be h i s a g e n t who i s n o t r e a l l y employed by him.

           The deceased pi l o t , Deichel, had worked f o r Herrod Avia-

t i o n from January 1968 u n t i l A p r i l 1968, when he q u i t because

he wanted a few days o f f p r i o r t o t h e commencement o f new em-

ployment w i t h Northwest A i r l i n e s a s a p i l o t .               Deichel had a n

A i r l i n e Transport p i l o t ' s r a t i n g , t h e h i g h e s t a t t a i n a b l e .   Deichel

had never worked f o r G i l l i s A v i a t i o n .
            In February 1968, Dow, I n c . had begun n e g o t i a t i o n s w i t h

G i l l i s Aviation f o r t h e purchase of a n a i r p l a n e .               O February
                                                                                  n

16, Dow made a d e p o s i t on t h e a i r c r a f t .           On March 30, Dow made

a $1500 payment and f i n a n c i a l arrangements a t a bank t o ,pay t h e

balance.         G i l l i s Aviation i s s u e d a b i l l of s a l e .         This i s t h e

a i r c r a f t t h a t crashed on A p r i l 4 , 1968.

           The two main o f f i c e r s and owners of Dow, Inc. were Donald

A . DOW, P r e s i d e n t , and Terry Lowell, Vice-President.                         They had

purchased t h e a i r c r a f t .         They made a l l arrangements.                The de-

ceased Heck was t h e i r employee.                   Both Dow and Lowell e i t h e r were

t a k i n g f l y i n g l e s s o n s from G i l l i s Aviation o r were planning t o .

The a i r c r a f t was t o be used i n Dow, Inc. t s b u s i n e s s .

            I n a d d i t i o n t o t h e business d e a l i n g s between Dow, I n c .

and G i l l i s Aviation on t h e purchase of t h e a i r c r a f t , Dow, I n c .

had used c e r t a i n of t h e p i l o t s employed by G i l l i s A v i a t i o n t o

p i l o t t h e company a i r c r a f t .       I t i s c l e a r from t h e d e p o s i t i o n s

t h a t t h e company r e l i e d on M r . G a l l a g h e r , manager of G i l l i s

A v i a t i o n , f o r many t h i n g s such a s a d v i c e , p i l o t arrangements,

f l i g h t t r a i n i n g and o t h e r s .

           However, t h e d e p o s i t i o n s r e v e a l t h a t r l i g h t s were made by

Dow, Inc. personnel i n t h e a i r c r a f t involved w i t h one Barovich

a s t h e p i l o t and Dow, Inc. paid only f o r h i s meals and h i s room,

but n o t f o r h i s s e r v i c e s a s a p i l o t .      No charge was ever made by

G i l l i s A v i a t i o n f o r any of t h e f l i g h t s of Barovich.            The only

charges r e c e i v e d by G i l l i s were f o r t h e p i l o t who was t e a c h i n g

Dow how t o f l y and f o r log books, r a t h e r than f o r any c h a r t e r

flights.
            I n a t t e m p t i n g t o make arrangements for, t h e f l i g h t from

B i l l i n g s t o Eugene, which proved t o be t h e f a t a l f l i g h t , Dow, I n c .

r e p r e s e n t a t i v e s c o n t a c t e d v a r i o u s p i l o t s who had p r e v i o u s l y flown

them.      They were a d v i s e d t h a t none of them could p i l o t t h e a i r -

craft.       One o f t h e s e p i l o t s , Barovich, was a c o l l e g e s t u d e n t ,

h o l d e r o f a p r i v a t e l i c e n s e , who had worked a s a f l i g h t l i n e

employee of G i l l i s A v i a t i o n .        D w r e p r e s e n t a t i v e s were t o l d t h a t
                                                  o

Barovich could n o t f l y them a s a f r e e - l a n c e o p e r a t o r , and they

would have t o go through G i l l i s Aviation t o g e t a p i l o t .                         Dow,

t h e p r e s i d e n t of Dow, I n c . , d i d u l t i m a t e l y c o n t a c t Gallagher and

requested t h a t he, G a l l a g h e r , s e c u r e a p i l o t .          Gallagher f i n a l l y

c o n t a c t e d Deichel.

           P i l o t Deichel was introduced by Gallagher t o t h e Dow, Inc.

r e p r e s e n t a t i v e s a s a q u a l i f i e d p i l o t who, w h i l e a w a i t i n g a c a l l t o

employment by Northwest A i r l i n e s , would t a k e t h e t r i p t o Eugene

t o e a r n some e x t r a money.           P i l o t Deichel made i t c l e a r t o a l l

t h a t immediately upon Northwest's c a l l , Dow, Inc. would be r e q u i r e d

t o r e t u r n him t o B i l l i n g s .

           There was never any d i s c u s s i o n w i t h G i l l i s A v i a t i o n by any

member of Dow, Inc. concerning any charges f o r t h e f l i g h t by

Deichel.        The only testimony concerning any arrangements f o r

charges by Deichel came from Gallagher who s t a t e d t h a t he i n t r o -

duced Deichel t o Lowell and Dow and s a i d , "You fellows make your

own arrangements w i t h Andy Deichel."

          Lowell simply d i d n o t know what arrangements were made w i t h

p i l o t Deichel.       Diane Dow, w i f e of t h e deceased p r e s i d e n t o f Dow,

I n c . and i t s then bookkeeper, d i d n o t know what arrangements were
made w i t h Deichel, but s h e d i d know t h a t on a previous occasion

o r o c c a s i o n s , Dow, I n c . had paid f o r p i l o t s through G i l l i s Avia-

tion.

           The deceased, Heck, was an employee of Dow, I n c . accompany-

ing h i s boss, Don Dow, and a p p a r e n t l y never knew what a r r a n g e -

ments had been made.

           P l a i n t i f f , a p p e l l a n t h e r e , recognizes t h a t t h e r e i s no

d i r e c t testimony of a n agency, but i n s i s t s t h a t a l l i n f e r e n c e s

from f a c t s of p r i o r business t r a n s a c t i o n s between Dow, I n c . and

G i l l i s A v i a t i o n concerning a i r c r a f t , f l i g h t i n s t r u c t i o n , and

procurement o f p i l o t s , t o g e t h e r w i t h t h e foregoing summary of

how p i l o t Deichel was procured, supply c i r c u m s t a n t i a l evidence

s u f f i c i e n t t o withstand a motion f o r summary judgment.                       Plaint i f f

would go even f u r t h e r i n s e t t i n g f o r t h f a c t s by r e f e r r i n g t o

G l l a g h e r ' s a c t i v i t i e s i n checking weather information f o r t h e
 a

t r i p ; making arrangements f o r an a i r s e a r c h i n Oregon                     after

h e a r i n g t h a t t h e a i r c r a f t was missing; v o l u n t e e r i n g f r e e t r a n s -

p o r t a t i o n of t h e bodies back from Oregon; and a s t a t e m e n t by

Gallagher t o a M r . Peterson a f t e r t h e a c c i d e n t - - - " ~ r . P e t e r s o n ,

d o n ' t be concerned about l i a b i l i t y .           That i s covered. "             A l l of

t h e s e m a t t e r s , mostly a f t e r t h e a c c i d e n t , p l a i n t i f f reasons a r e

c o n s i s t e n t w i t h an o s t e n s i b l e agency and a r e , i n t h e l i g h t most

f a v o r a b l e t o h e r , f a c t s proving a g o s t e n s i b l e agency.

           However h e r e t o f o r e , we s e t o u t a b r i e f summary of pro-

v i s i o n s p e r t a i n i n g t o agency.    There we noted t h a t where t h e

p r i n c i p a l , i n t e n t i o n a l l y o r by want of o r d i n a r y c a r e , causes o r

allows a t h i r d person t o b e l i e v e a n o t h e r t o be h i s a g e n t who i s
n o t r e a l l y employed by him r a i s e s a q u e s t i o n of agency.                        Dow, Inc.

is not a party.               Everyone knew Dow, Inc. owned t h e a i r c r a f t .

The deceased, Heck, has n o t been shown, i n any manner, t o have

r e l i e d on p i l o t ~ e i c h e' l supposed agency from G i l l i s A v i a t i o n .
                                      s

Heck h e r e i s t h e t h i r d person.                There simply i s no evidence t o

show whether o r n o t he r e l i e d on, i n any manner, a n agency of

Deichel.         As p r e v i o u s l y n o t e d , t h e burden of proving agency must

be borne by t h e p a r t y who a s s e r t s i t .                Hamilton v. Lion Head S k i

L i f t , I n c . , 139 Mont. 335, 363 P.2d 716.

            P r i o r t o t h e d e p a r t u r e o r t h e f l i g h t t h e r e i s no evidence

t h a t G a l l a g h e r , r e p r e s e n t i n g G i l l i s A v i a t i o n , d i d anything t o

c r e a t e a b e l i e f i n t h e mind of Heck t h a t p i l o t Deichel was

G i l l i s g via ti on's a g e n t f o r t h a t k l i g h t .         A s t a r a s t h i s record

i s concerned, t h e r e i s no b a s i s f o r t h e a p p l i c a t i o n of t h e r u l e s

o t o s t e n s i b l e agency.         O s t e n s i b l e agency n e c e s s a r i l y would be

p r e d i c a t e d upon an e s t o p p e l .       The e s t o p p e l would a r i s e a g a i n s t

t h e p r i n c i p a l f o r t h e b e n e f i t of t h e p a r t i e s who have d e a l t with

t h e p r i n c i p a l p r i o r t o changing t h e i r p o s i t i o n i n r e l i a n c e upon

t h e r e p r e s e n t a t i o n s by t h e p r i n c i p a l .   As s t a t e d h e r e t o f o r e ,

t h e r e simply i s no evidence of any r e p r e s e n t a t i o n .                    Statements and

a c t i o n s by Gallagher a f t e r d e p a r t u r e of t h e f l i g h t do n o t supply

t h e evidence of o s t e n s i b l e agency.                  W a r e n o t concerned h e r e
                                                                e

w i t h " r a t i f i c a t i o n " because t h e r e was no r e p r e s e n t a t i o n by t h e

p r i n c i p a l nor any evidence ok r e l i a n c e by t h e t h i r d p a r t y , Heck.

See S e a r l e v. Great Northern Railway Company, 189 F.Supp. 423,

f o r requirement of r e p r e s e n a t i o n o r "holding out" by t h e a l l e g e d

principal.          Also s e e : H a r t t v. Jahn, 59 Mont. 173, 182, 196 P.

153; Elkins v. Husky O i l Co., 153 Mont. 159, 455 P.2d 329.
           To t h e foregoing d i s c u s s i o n we add t h a t t o f u r t h e r develop

 f a c t u a l testimony only amounts t o a n a t t e m p t t o prove t h e n e g a t i v e .

 There was no a c t u a l agency r e l a t i o n s h i p shown.      There was no

 implied agency shown because t h e r e i s no proof t h a t p i l o t Deichel

 believed he had such agency a u t h o r i t y .          There i s no proof of

 o s t e n s i b l e agency.   Thus, t h e r e i s no genuine i s s u e of m a t e r i a l

 f a c t and t h e summary judgment was p r o p e r l y g r a n t e d under Rule

 5 6 ( c ) , M.R.Civ.    P.

           Accordingly, t h e judgment i s a ffirmed.




                                                    ~ s s o c i a t Justice
                                                                    d




I I-
     Chief ~ u s c i c e




ci
     Associate J u s t i c e s .